DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1 and 6 – 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Applicants Admitted Prior Art (AAPA) in view of Kim et al. (US 2006/0028865 A1, prior art of record).
Regarding claim 1, the AAPA discloses a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 2 – 4 of the as-filed specification), the method comprising:
forming a bottom conductive layer (bottom conductive layer 202 ¶ [0006] of the as-filed specification); 
forming an anti-ferromagnetic layer (anti-ferromagnetic layer 204, ¶ [0006]);
forming a tunnel layer over the bottom conductive layer and the anti-ferromagnetic layer (tunnel layer 208, ¶ [0006]); 
forming a free magnetic layer (free magnetic layer 210, ¶ [0006]), having a magnetic moment aligned in a direction that is adjustable by applying an electromagnetic field (it is understood in the art that a free magnetic layer is one where the magnetic moment alignment is adjustable by applying an electromagnetic field. See also ¶ [0004] and [0006] of the as-filed specification), over the tunnel layer, wherein the antiferromagnetic layer, the tunnel layer and the free magnetic layer are part of a magnetic tunnel junction (MTJ) unit (e.g. as seen in figures 2 – 4 and disclosed in ¶ [0006]);
forming a top conductive layer over the free magnetic layer (top conductive layer 212, ¶ [0006]);
performing at least one lithographic process to remove portions of the bottom conductive layer, the anti-ferromagnetic layer, the tunnel layer, the free magnetic layer and the top conductive layer that is uncovered by a photoresist layer (photoresist layer 214) until the bottom conductive layer is exposed (e.g. as seen in figures 2 – 4, and disclosed in ¶ [0007] – [0008], whereby figure 4 shows the bottom conductive layer 202 exposed after the lithographic process (etching using photoresist 214)).
The AAPA is silent with respect to disclosing removing a portion of a sidewall of the MTJ unit after performing the at least one lithographic process.
Kim discloses an analogous method (e.g. figures 9 and 10), comprising removing a portion of a sidewall of the MTJ unit (e.g. MJT Unit 220/112a, ¶ [0052]) after performing the at least one lithographic process (e.g. as seen with respect to figures 4 – 8 and 9, a portion of the sidewall of MJT Unit 220 is removed after performing at least one lithographic process, as seen in figures 5 and 6, and figure 9, and disclosed in ¶ [0035] and [0054] – [0055]). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA to include removing a portion of a sidewall of the MTJ unit after performing the at least one lithographic process since the AAPA discloses using an etching process to form the MJT, and Kim discloses an analogous method of forming an MJT using an etching process 

Regarding claim 6, the AAPA in view of Kim disclose the method of claim 1, wherein removing the portion of the sidewall of the MTJ unit comprises using a dry etching process (AAPA: e.g. as disclosed in ¶ [0007]).

Regarding claim 7, the AAPA in view of Kim disclose the method of claim 1, as cited above, wherein removing the portion of the sidewall of the MTJ unit comprises using a wet etching process (Kim: e.g. as seen with respect to figures 9 and 10, and disclosed in ¶ [0054] – [0055]).

Regarding claim 8, the AAPA in view of Kim disclose the method of claim 1, further comprising forming a pinned layer over the antiferromagnetic layer, wherein the pinned layer is part of the MTJ unit (AAPA: pinned layer 206, ¶ [0006]).

Regarding claim 9, the AAPA in view of Kim disclose the method of claim 1, as cited above, wherein removing the portion of the sidewall of the MTJ unit comprises undercutting the top conductive layer (Kim: as seen with respect to figures 9 and 10, portion of the sidewall of the MJT 220 is removed to undercut the top conductive layer 112a, ¶ [0052] – [0053]).

Claims 2, 3 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Applicants Admitted Prior Art (AAPA) in view of Kim, as applied to claim 1 above, and further in view of Li et al. (US 2010/0102404 A1, prior art of record).
Regarding claim 2, the AAPA in view of Kim disclose the method of claim 1, as cited above, but are silent with respect to disclosing forming a capping layer, after the portion of the sidewall of the MTJ unit is removed, on the MTJ unit to encapsulate the MTJ unit.
Li discloses an analogous a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 4 and 5, with respect to figure 3), comprising forming a capping layer on the MTJ unit to encapsulate the MTJ unit (e.g. capping layer comprising elements 212, 402 and 404 is formed on the MJT 206).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA in view of Kim to include forming a capping layer, after the portion of the sidewall of the MTJ unit is removed, on the MTJ unit to encapsulate the MTJ unit, since the AAPA discloses 

Regarding claim 3, the AAPA in view of Kim and Li disclose the method of claim 2, further comprising forming a hard mask over the capping layer (e.g. figure 4 of Li discloses hard mask 412 over the interpreted capping layer 212/402/404).

Regarding claim 5, the AAPA in view of Kim and Li disclose the method of claim 2, wherein forming the capping layer comprises forming the capping layer directly contacting a bottom surface of the top conductive layer (e.g. as seen in figures 4 and 5 of Li, portions 212 and 404 of the interpreted capping layer 212/402/404 contact a bottom surface of the top conductive layer 416, ¶ [0032]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the AAPA in view of Kim and Li, as applied to claim 2 above, and further in view of Horng et al. (US 7,595,520 B2, prior art of record, see IDS filed January 31, 2020).
the AAPA in view of Kim and Li disclose the method of claim 2, as cited above, but are silent with respect to disclosing forming the capping layer comprises forming the capping layer having a thickness ranging from about 15 angstroms (A) to about 50 A.
Horng discloses a method of forming an analogous device (e.g. figure 3), comprising forming a capping layer having a thickness ranging from about 15 angstroms (A) to about 50 A (e.g. col. 8, lines 53 – 56 disclose the capping layer 51 has a thickness within the claimed range).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA in view of Kim and Li such that the capping layer has a thickness ranging from about 15 angstroms (A) to about 50 A since Horng discloses an analogous capping layer has the claimed thickness range. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated one would have been motivated to have the claimed thickness range for the capping layer in order to optimize device size and magnetic properties of the device (e.g. as discussed by Horng, col. 8, lines 34 – 64).

Claims 10 – 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Applicants Admitted Prior Art (AAPA) in view of Kim et al. (US 2006/0028865 A1, prior art of record) and Li et al. (US 2010/0102404 A1, prior art of record).
Regarding claim 10, the AAPA discloses a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 2 – 4 of the as-filed specification), the method comprising:
depositing an anti-ferromagnetic layer (anti-ferromagnetic layer 204, ¶ [0006] of the as-filed specification) over a first conductive layer (first conductive layer 202, ¶ [0006]);
depositing a pinned layer over the anti-ferromagnetic layer (pinned layer 206, ¶ [0006]); 
depositing a tunnel layer over the pinned layer (tunnel layer 208, ¶ [0006]); 
depositing a free magnetic layer over the tunnel layer (free magnetic layer 210, ¶ [0006]); 
depositing a second conductive layer over the free magnetic layer (second conductive layer 212, ¶ [0006]);
patterning the anti-ferromagnetic layer, the pinned layer, the tunnel layer, the free magnetic layer and the second conductive layer to have aligned sidewalls (e.g. as seen in figure 4, and disclosed in ¶ [0008]).
The AAPA is silent with respect to disclosing etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls recessed with respect to sidewalls of the second conductive layer. The AAPA discloses the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls that form sidewall of a MTJ device (e.g. ¶ [0006]).
Kim discloses an analogous a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 9 and 10), comprising etching the sidewalls of the MTJ device such that the sidewalls are recessed with respect to sidewalls of the second conductive layer (as seen with respect to figures 9 and 10, portions of the sidewalls of the MJT 220 are recessed with respect to the sidewalls of the second conductive layer 112a, ¶ [0052] – [0053]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA to include etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls recessed with respect to sidewalls of the second conductive layer since the AAPA discloses the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls that form sidewall of a MTJ device, and Kim discloses an analogous stacked MJT device such that etching the sidewalls of the MTJ device such that the sidewalls are recessed with respect to sidewalls of the second conductive layer. One would have been motivated etch the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls recessed with respect to sidewalls of the second conductive layer in order to help prevent conventional short phenomenon, as discussed by Kim (e.g. ¶ [0058]).
The AAPA in view of Kim is silent with respect to disclosing depositing a capping layer along the recessed sidewalls of the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer.
Li discloses an analogous a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 4 and 5), comprising depositing a capping layer along the recessed sidewalls of the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer (as seen in figure 4, the capping layer 402 is deposited on the recessed sidewalls of the antiferromagnetic layer (e.g. as disclosed in ¶ [0019], the pinned layer 209, the tunnel layer 208, and the free magnetic layer 207, ¶ [0032]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA in view of Kim to include depositing a capping layer along the recessed sidewalls of the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer since the AAPA in view of Kim discloses forming an MJT stack with recessed sidewalls, and Li discloses forming an analogous MJT stack comprising depositing a capping layer along the recessed sidewalls of the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer. One would have been motivated to include depositing a capping layer along the recessed sidewalls of the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer in order to protect the MJT stack and inhibit material diffusion between the MJT stack layers and the surrounding layers.

Regarding claim 11, the AAPA in view of Kim and Li disclose the method of claim 10, wherein depositing the capping layer comprises encapsulating the second conductive layer (e.g. as seen in figure 4 of Li, the capping layer 402 at least partially encapsulations the second conductive layer 416, ¶ [0032]).

Regarding claim 12, the AAPA in view of Kim and Li disclose the method of claim 10, wherein patterning the second conductive layer comprises forming a curved top surface of the second conductive layer (e.g. as seen in figure 4 of the AAPA, second conductive layer 212 has a curved top surface).

Regarding claim 13, the AAPA in view of Kim and Li disclose the method of claim 10, wherein depositing the second conductive layer comprises depositing the second conductive layer selected from the group consisting of tantalum, aluminum, copper, titanium, tungsten, TiN and TaN (e.g. as disclosed in ¶ [0034] of Kim, second conductive layer 112  may comprise the claimed materials).

Regarding claim 14, the AAPA in view of Kim and Li disclose the method of claim 10, wherein depositing the tunnel layer comprises depositing the tunnel layer comprising AI2O3, MgO, TaOx or HfO (e.g. as 

Regarding claim 15, the AAPA in view of Kim and Li disclose the method of claim 10, wherein patterning the second conductive layer comprises performing a reactive ion etching (e.g. Li discloses in col. 11, line 4 that the layers of the MJT under the photoresist (e.g. the second conductive layer) may be patterned (etched) using a reactive ion etching).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the AAPA in view of Kim and Li, as applied to claim 10 above, and further in view of Jeong et al. (US 2011/0272380 A1, prior art of record).
Regarding claim 16, the AAPA in view of Kim and Li disclose the method of claim 10, as cited above, but are silent with respect to disclosing etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer comprises performing a plasma etching process.
Jeong discloses etching layers of a magnetic tunnel junction (MTJ) unit comprising magnetic and tunnel barrier layers, by performing a plasma etching process (e.g. as disclosed in ¶ [0023])
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA in view of Kim and Li such that etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer comprises performing a plasma etching process since the AAPA .

Claims 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Applicants Admitted Prior Art (AAPA) in view of Li et al. (US 2010/0102404 A1, prior art of record).
Regarding claim 17, the AAPA discloses a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 2 – 4 of the as-filed specification), the method comprising:
depositing a magnetic tunnel junction (MTJ) unit over a first conductive layer (e.g. MJT comprising layers 204, 206, 208, and 210 over the first conductive layer 202, as disclosed in ¶ [0006] of the as-filed specification), wherein the MTJ unit comprises an anti-ferromagnetic layer (antiferromagnetic layer 204, ¶ [0006]), a pinned layer (pinned layer 206, ¶ [0006]), a tunnel layer (tunnel layer 208, ¶ [0006]) and a free magnetic layer (free magnetic layer 210, ¶ [0006]);
depositing a second conductive layer over the MTJ unit (second conductive layer 212, ¶ [0006]); 
depositing a photoresist over the second conductive layer (figure 2, photoresist 214, ¶ [0006]);
patterning the photoresist (as seen in figure 2, the photoresist 214 has been patterned into a rectangular shape);
etching the second conductive layer using the patterned photoresist (e.g. as seen in figure 3 and disclosed in ¶ [0007]); 
removing the patterned photoresist (as seen in figure 3 and disclosed in ¶ [0007]);
etching the MTJ unit using the etched second conductive layer (e.g. as seen in figures 3 and 4, and disclosed in ¶ [0008]); 
recessing sidewalls of the etched MTJ unit (as seen in figure 4, the sidewalls of the MTJ 204/206/208/210 are recessed with respect to the first conductive layer 202).
The AAPA is silent with respect to disclosing depositing a capping layer directly contacting the recessed sidewalls of the etched MTJ unit.
Li discloses an analogous a method of making a magnetoresistive random access memory (MRAM) device (e.g. figures 4 and 5), comprising depositing a capping layer directly contacting the recessed sidewalls of the MTJ unit (as seen in figures 4 and 5, the capping layer 418 is deposited to directly contact the recessed sidewalls of the MJT 502 comprising the antiferromagnetic layer (e.g. as disclosed in ¶ [0019], the pinned layer 209, the tunnel layer 208, and the free magnetic layer 207, ¶ [0032] and [0040]).


Regarding claim 20, the AAPA in view of Li disclose the method of claim 17, wherein etching the MTJ unit comprises using an ion beam etching process (e.g. Li discloses in col. 11, line 4 that the MJT unit may be etched using an ion beam etching (IBE) process).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the AAPA in view of Li, as applied to claim 17 above, and further in view of Takei et al. (US 2007/0148557 A1).
Regarding claim 18, the AAPA in view of Li disclose the method of claim 17, as cited above, but are silent with respect to disclosing etching the MTJ unit comprises using a gas mixture comprising sulfur hexafluoride, oxygen and trifluoromethane.
Takei discloses etching using a gas mixture comprising sulfur hexafluoride, oxygen and trifluoromethane (e.g. ¶ [0072]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA in view of Li to include etching the MTJ unit using a gas mixture comprising sulfur hexafluoride, oxygen and trifluoromethane since the AAPA in view of Li disclose the MJT to be made of inorganic materials, and Takei discloses etching inorganic materials using a gas mixture comprising sulfur hexafluoride, oxygen and trifluoromethane. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to etch the MTJ unit using a gas mixture comprising sulfur hexafluoride, oxygen and trifluoromethane since it was an efficient way to etch inorganic materials, as discussed by Takei (e.g. ¶ [0071] – [0072]).

Regarding claim 19, the AAPA in view of Li disclose the method of claim 17, as cited above, but are silent with respect to disclosing etching the MTJ unit comprises using a gas mixture comprising a fluoride, argon, an alcohol, nitrogen, hydrogen and oxygen.
Takei discloses etching using a gas mixture comprising a fluoride, argon, an alcohol, nitrogen, hydrogen and oxygen (e.g. ¶ [0072]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the method of the AAPA in view of Li to include .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Applicant's arguments regarding claim 10 filed October 6, 2021 have been fully considered but they are not persuasive. The Applicants argue that the prior art of Kim does not teach the limitation “etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls recessed with respect to sidewalls of the second conductive layer” since Kim shows in figures 9 and 10 that the tunnel layer 208 does not have sidewalls recessed with respect the second conductive layer 112a. The Examiner acknowledges that the sidewalls of tunnel layer 208 are not apparently recessed with respect to the sidewalls of the second conductive layer 112a, etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls recessed with respect to sidewalls of the second conductive layer” does not require that the tunnel layer, in particular, has sidewalls that are recessed with respect to the sidewalls of the second conductive layer. Rather, the claim recites that the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer are etched, and that the sidewalls of the layers are recessed with respect to the sidewalls of the second conductive layer. The Examiner interprets the part of the limitation “to have sidewalls recessed with respect to sidewalls of the second conductive layer” such that the sidewalls of the structure comprising the anti-ferromagnetic layer, the pinned layer, the tunnel layer, and the free magnetic layer are recessed with respect to the sidewalls of the second conductive layer. The claim does not recite the sidewalls of each of the anti-ferromagnetic layer, the pinned layer, the tunnel layer, and the free magnetic layer are recessed with respect to the second conducive layer. The Examiner submits that the claim language does not preclude the interpretation taken by the Examiner. Therefore, the Examiner maintains that under a broad, reasonable interpretation, Kim teaches  “etching the anti-ferromagnetic layer, the pinned layer, the tunnel layer and the free magnetic layer to have sidewalls recessed with respect to sidewalls of the second conductive layer”, and, hence, the Examiner maintains that the Applicants Admitted Prior Art (AAPA) in view of Kim et al. (US 2006/0028865 A1, prior art of record) and Li et al. (US 2010/0102404 A1, prior art of record) render obvious the claimed invention of claim 10.

Applicant's arguments regarding claim 17 filed October 6, 2021 have been fully considered but they are not persuasive. At present, the Applicants Admitted Prior Art (AAPA) in view of Li et al. (US 2010/0102404 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 17 to recite “depositing a capping layer directly contacting the recessed sidewalls of the etched MTJ unit”, and argue that the prior art of Li does not teach such a limitation. The Examiner respectfully disagrees. Due to the claim amendments, the Examiner has reinterpreted the prior art of Li. In particular, the Examiner interprets Li such that the capping layer comprises layer 418, which is disclosed in ¶ [0032] and seen in figure 4 of Li. The Examiner submits that figure 4 shows that the interpreted capping layer 418 to directly contact the recessed sidewalls of the MJT unit comprising layers 207, 208 and 209. Therefore, since the Examiner finds that Li still discloses the newly amended claim limitation, the Examiner maintains that the AAPA in view of Li render obvious the claimed invention of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        December 2, 2021